EXHIBIT 31
                                                                Page 1
 1
 2   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 3
     ---------------------------------------
 4

     NATIONAL ASSOCIATION FOR THE
 5   ADVANCEMENT OF COLORED PEOPLE,
     Spring Valley Branch; JULIO CLERVEAUX;
 6   CHEVON DOS REIS; ERIC GOODWIN; JOSE
     VITELIO GREGORIO; DOROTHY MILLER;
 7   HILLARY MOREAU; and WASHINGTON
     SANCHEZ,
 8

                     Plaintiffs,
 9
        vs.
10

     EAST RAMAPO CENTRAL SCHOOL DISTRICT
11   and MARYELLEN ELIA, in her Capacity
     As the Commissioner of Education
12   of the State of New York,
13                 Defendants.
14   17 Civ. 8943
15   ---------------------------------------
16
17            VIDEOTAPED DEPOSITION OF KALMAN WEBER
18                  Thursday, November 15, 2018
19                     New York, New York
20
21
22
23   REPORTED BY:
24   Christina Diaz, CRC, CRR, RMR, CSR, CLR
25   Job Number: 150158

                     TSG Reporting - Worldwide   877-702-9580
                                                                     Page 5
 1                          K. Weber
 2                 MR. BUTLER:       David Butler on behalf
 3        of the defendant.
 4                 THE VIDEOGRAPHER:            Will the court
 5        reporter please affirm the witness.                      11:15AM
 6   K A L M A N      W E B E R,
 7                 having been duly affirmed by a
 8        Notary Public, was examined and testified
 9        as follows:
10   EXAMINATION
11   BY MS. ELSNER:
12        Q.       Mr. Weber, could you please state --
13                 THE WITNESS:        Before we go on, you
14        said you are the attorney for the
15        defendant.     It means you are my attorney?             11:15AM
16                 MR. BUTLER:       I am not your attorney.
17                 THE WITNESS:        You are not my
18        attorney.     Okay.       Fine.
19        Q.       Mr. Weber, could you please state
20   your name for the record.                                     11:15AM
21        A.       I am known as Kalman Weber,
22   K-A-L-M-A-N, Weber, W-E-B-E-R.                 That is my
23   Jewish name.     That is how I -- that's what I
24   go by.    And my legal name, which I sign legal
25   documents is Kenneth Weber.                                   11:16AM


                        TSG Reporting - Worldwide   877-702-9580
                                                                              Page 22
 1                               K. Weber
 2   relations effort to make sure taxes don't go
 3   too high and they were getting out of hand
 4   with some of the previous superintendents.                         10
 5   percent, 15 percent, they were asking for                               11:33AM
 6   increases.       So I wrote letters to the
 7   newspapers and advertised sometimes more with
 8   writing letters, that one shouldn't make an
 9   increase.        This is before Governor Cuomo made
10   his tax cap.        Before then, it was getting out                     11:34AM
11   of hand.        The taxes shouldn't go too high.
12                    So basically, that's how I am
13   involved.
14           Q.       Now you mentioned the Southeast
15   Ramapo Taxpayers Association --                                         11:34AM
16           A.       That's how I call myself, yes.
17           Q.       If we refer to that as "SERTA," will
18   you understand what we are referring to?
19           A.       Yes.
20           Q.       We will talk about that later, but I                   11:34AM
21   want to backtrack.            You said that you work for
22   the community.
23           A.       That is not a true meaning of the
24   word.        Work for the community, meaning I have
25   the interests of the poor people of the                                 11:34AM


                             TSG Reporting - Worldwide   877-702-9580
                                                                                  Page 23
 1                             K. Weber
 2   community in mind when I try and keep the
 3   taxes down.
 4           Q.       Earlier you testified that the
 5   community referred to the synagogue.                         Is that        11:34AM
 6   what you're referring to?
 7           A.       People in the synagogue, yes.
 8   That's basically.
 9           Q.       Is there anyone else in the
10   community besides individuals from the                                      11:34AM
11   synagogue?
12           A.       I don't think so.
13           Q.       Are there any African Americans
14   within the community?
15           A.       Well, they go to their churches.                      It   11:35AM
16   would be very interesting if they would come
17   into a synagogue.         They wouldn't understand a
18   word.        It's not said in English.                So a
19   synagogue is a synagogue, and a church is a
20   church, and to each his own, and that's how it                              11:35AM
21   is.
22                    I do go public.           I go to the -- I
23   went -- in the past I have done more than I do
24   in the present.        I used to go to the school
25   board meetings, which is open to the public                                 11:35AM


                           TSG Reporting - Worldwide   877-702-9580
                                                                              Page 24
 1                             K. Weber
 2   and which is open to African Americans and
 3   Spanish and white people and Hasidic people
 4   and whoever, and everybody is there and there
 5   I used to speak.        That's when I made my                           11:35AM
 6   opinions known to the public at the public
 7   school board meetings.
 8        Q.       I just wanted to clarify something.
 9   You said that you didn't think that there were
10   any African Americans within the community.                             11:36AM
11                 Do you know of any African Americans
12   in the community?
13        A.       Yes.     I do know some.
14        Q.       Can you tell me their names?
15        A.       I can't tell you any.                   I don't know      11:36AM
16   the names.    I have one that lives two doors
17   away from me.        He is a Haitian who became a
18   convert to Judaism.           So a Haitian lives two
19   doors away from me, or actually I'm 9, he's 11
20   Maple Leaf.     Now he lives now next door.                      But    11:36AM
21   in general, to each his own.                  Everybody likes
22   -- they go to church.             We have our beliefs, we
23   are talking about religious beliefs now.                         They
24   have their beliefs and they are entitled to
25   their beliefs and we are entitled to our                                11:36AM


                           TSG Reporting - Worldwide   877-702-9580
                                                                         Page 25
 1                          K. Weber
 2   beliefs.   Freedom of religion and.
 3        Q.     Are there any Latino individuals
 4   within the community?
 5        A.     Not that I am personally in touch                      11:36AM
 6   with, but yes, of course they are.                  But, you
 7   know, same thing, converts.
 8        Q.     Do you know how many?
 9        A.     No idea.
10        Q.     Would it be more or less than 10?                      11:37AM
11        A.     I have no idea.           I can't tell you,
12   but what I do know is the Jewish religion does
13   not look for converts.        If somebody wants to
14   become a convert, they don't make it easy to
15   convert because one has to be serious about                        11:37AM
16   converting, and if somebody is serious they
17   accept them with open arms and afford them all
18   the courtesy and all the benefits, whatever it
19   is that one can get when one belongs to the
20   Jewish community.      One is very open.                There is   11:37AM
21   no such thing as color with us.                A black
22   person is the same as a white person.                       We
23   don't look at color, it's religion.                   If they
24   feel sincerely about it, with pleasure.
25        Q.     You said that SERTA is a one-man                       11:37AM


                      TSG Reporting - Worldwide   877-702-9580
                                                                            Page 26
 1                          K. Weber
 2   operation.
 3                 What does SERTA do?
 4        A.       SERTA is a public relations and a
 5   public relations person.            Basically that's                  11:38AM
 6   what it is.     To get publicity as a one-man
 7   thing, if I am going to just sign, I will be
 8   known as Kalman Weber.          I will not get much
 9   publicity.    If I sign my name as Kalman Weber,
10   President of Southeast Ramapo Taxpayers                               11:38AM
11   Association, I will get.            So I write the
12   newspapers and I write at length explaining
13   why I feel that the taxes are too high, and I
14   usually get published.
15        Q.       So other than writing newspapers, is                    11:38AM
16   there anything else that you do through SERTA?
17        A.       I publicize it, and that helps bring
18   out the vote.     So I do have a good name in the
19   community.    People know me.             They know I am
20   honest, and they believe me.               I have no                  11:39AM
21   personal outside interests whatsoever.                        So if
22   I say that one should vote yes on the budget
23   or I say no on the budget, there are very many
24   people who follow my recommendation.
25        Q.       Let's talk about that a little bit                      11:39AM


                        TSG Reporting - Worldwide   877-702-9580
                                                                           Page 46
 1                        K. Weber
 2   I'm not talking about the synagogue now.                      We
 3   are talking about the halls that -- which
 4   people --
 5         Q.    Understood.                                              12:05PM
 6               And once you have the sense from
 7   your conversations with members of the
 8   community that a certain candidate is
 9   supported by the community, you then place ads
10   or use whatever means you can to help that                           12:05PM
11   candidacy, is that fair to say?
12         A.    That's fair to say, yes.
13         Q.    Do you try to obtain --
14         A.    Sometimes I go against the board.
15   The board might be for certain candidates, and                       12:05PM
16   I might feel that those candidates will not
17   help to keep taxes down.          I will support the
18   alternate candidates.
19         Q.    Can you identify a time when the
20   board was for a candidate, but you did not                           12:05PM
21   support that candidate?
22         A.    I think -- this actually reminded
23   me.   This time was a certain slate this year
24   included a black public school parent.                      Do you
25   see this?   This is in the second column, the                        12:06PM


                      TSG Reporting - Worldwide   877-702-9580
                                                                       Page 47
 1                             K. Weber
 2   second column in the one, two, three, four,
 3   five, six, seventh, underneath "using
 4   endorsements," underneath that, that black
 5   candidate, which I supported, the board did                      12:06PM
 6   not support.
 7                    I went against the board on that,
 8   and I went against the board this past budget
 9   vote.        I spoke up against the board at the
10   board meeting and wrote a lengthy letter to                      12:06PM
11   the -- I think I wrote a lengthy letter to The
12   Journal News stating my position as opposed to
13   the board.       I don't -- often I don't go along.
14   Because I have -- the only thing I have in
15   mind is that people should be able to pay for                    12:06PM
16   it, and you have people who can not pay for
17   it, it's -- I can't go along with it.
18           Q.       In 2007 when the board support --
19   when you supported an African American
20   candidate and the board did not support that                     12:07PM
21   candidate, do you know why the board did not
22   support that candidate?
23           A.       I can't remember.            You are showing
24   me that.        I haven't seen this -- I don't think
25   I even got a copy of this.                 Maybe I have this     12:07PM


                           TSG Reporting - Worldwide   877-702-9580
                                                                             Page 48
 1                          K. Weber
 2   in my old papers.      It's possible.               I went
 3   through the whole box.          It's probably on
 4   spending, I would imagine.              I would imagine it
 5   was on spending.     But this was the time -- you                      12:07PM
 6   say it was 2007?     I don't remember.                  Let's see
 7   the date on top.     Yes, in 2007.               If I am not
 8   mistaken since 2005, the nonpublic school had
 9   control over the board, so they did have
10   control over the board and even though I went                          12:07PM
11   against them then, and I went against the
12   board.    I can't remember the reason, but I can
13   say -- I am speculating that it's very
14   possible that it was because of taxes.                        That's
15   basically why I am involved as I told you                              12:08PM
16   before, so that would lead me to think that it
17   probably was over taxes.            But I supported this
18   black woman -- sorry, African American woman,
19   and I remember that the board supported --
20   maybe they supported an African American man.                          12:08PM
21   Racism doesn't come into this.                 I don't know,
22   but I felt that candidate -- she was a public
23   school parent.
24        Q.      Do you remember her name?
25        A.      It says it here.             Does it say it?              12:08PM


                        TSG Reporting - Worldwide   877-702-9580
                                                                               Page 49
 1                          K. Weber
 2                 No, it doesn't.
 3                 I don't remember the name.                      I don't
 4   remember the name of today's board members,
 5   but I think she called me up, and she asked                              12:08PM
 6   for my help, and I asked what her policies
 7   was, and I said, Fine, I am perfectly willing
 8   to help you.     And I remembered the board,
 9   because I was going against the board, the
10   board supports somebody else, then I remember.                           12:09PM
11   It's happened at other times as well.                         I am
12   not automatic.     I am here to help people.                         I
13   get nothing out of it.          It might cost me
14   money.     That's all, but I get nothing out of
15   it.   I am here to help people, and I felt that                          12:09PM
16   she would be the better.
17         Q.      Now, you were discussing candidates
18   that the -- the "Board" did or did not
19   support.
20                 Who are you referring to when you                          12:09PM
21   say "the Board"?
22         A.      The nine members who sit there on
23   the school board of East Ramapo.
24         Q.      Ad do they always agree on who the
25   next candidate should be for the board?                                  12:09PM


                        TSG Reporting - Worldwide   877-702-9580
                                                                           Page 50
 1                               K. Weber
 2           A.       No idea.     They accepted candidates.
 3   Okay.        What I mean is accepted candidates,
 4   there are usually two slates.                     There are
 5   usually two slates, and, one, the school board                       12:10PM
 6   endorses.        I don't know if they endorse them
 7   legally, or they will do anything to endorse
 8   them, but they are comfortable with them; and
 9   one is those who run against the school board,
10   which is in those years already, the public                          12:10PM
11   school parents went up.              So I imagine.               I
12   don't know.
13           Q.       When you say "slates," what do you
14   mean?
15           A.       Every election, you have a ballot                   12:10PM
16   with two slates.
17           Q.       What is a "slate"?
18           A.       People go around for signatures to
19   run on the school board, and people go around
20   with three signatures for candidate, and                             12:10PM
21   opposing people are also three signatures or
22   candidate, so...
23                    You must have a certain percentage
24   of voters have to sign, then you are eligible
25   to run for the board.             Usually it's three and             12:11PM


                           TSG Reporting - Worldwide   877-702-9580
                                                                         Page 51
 1                          K. Weber
 2   three.    Sometimes it's three and two.
 3   Somebody decides -- one side decides to put up
 4   only two candidates, and sometimes it's not
 5   three and three, it's three, three and then if                     12:11PM
 6   there is one, there's an independent who wants
 7   to run.     It usually runs with slates.                      It
 8   usually goes together and it ends up being
 9   public school versus nonpublic school.                         I
10   don't know if it's done intentionally, but                         12:11PM
11   that's the way it usually works out.
12                 MS. ELSNER:       I think now is probably
13        a pretty good time for a break and maybe
14        some lunch.
15                 THE VIDEOGRAPHER:            The time is 12:11       12:11PM
16        p.m.     This is the end of media number
17        one.     We are off the record.
18                 (Lunch recess:          12:11 p.m.)
19

20

21

22

23

24

25



                        TSG Reporting - Worldwide   877-702-9580
                                                                        Page 52
 1                             K. Weber
 2                       AFTERNOON SESSION
 3                           12:30 p.m.
 4                 THE VIDEOGRAPHER:               The time is 12:30
 5        p.m.     This is the start of media number                   12:30PM
 6        two.     We are on the record.
 7   BY MS. ELSNER:
 8        Q.       Mr. Weber, did you speak to anyone
 9   over the break?
10        A.       Yes.                                                12:30PM
11        Q.       Who did you speak to?
12        A.       I spoke to my son twice and to my
13   wife twice or three times.
14        Q.       Did you speak to Mr. Butler at all?
15        A.       Yes.                                                12:30PM
16        Q.       What did you talk about with
17   Mr. Butler?
18        A.       Mr. Butler told me that I should
19   allow the question to finish before I answer.
20   He said, You should not answer questions                          12:30PM
21   before the questioner has finished asking the
22   question.     That's all he said.
23        Q.       Yes.     Did he tell you anything else?
24        A.       No.
25        Q.       Right before the break, you were --                 12:31PM


                           TSG Reporting - Worldwide   877-702-9580
                                                                           Page 54
 1                          K. Weber
 2   that they are legally entitled to.                    So we were
 3   comfortable to vote -- to have him on our
 4   slate even though he was on the slate of the
 5   public school.                                                       12:32PM
 6         Q.    Apart from Mr. Rothschild, are there
 7   any other instances where individuals who have
 8   the interest of the public schools are on the
 9   nonpublic school slate?
10         A.    I don't know.                                            12:32PM
11         Q.    Can you recall any such instance?
12         A.    I told you, I don't know.
13         Q.    Before the break, you were also
14   discussing that sometimes candidates who you
15   decide to endorse are not endorsed by the                            12:33PM
16   board.
17               Do you remember that testimony?
18         A.    Yes.
19         Q.    How do you know who the board
20   endorses?                                                            12:33PM
21         A.    I see it.        I either see it -- I see
22   it.   Either they have lawn signs out or they
23   have signs in the synagogue.               I see it.          They
24   publicize it.
25         Q.    Do you know who specifically is in                       12:33PM


                        TSG Reporting - Worldwide   877-702-9580
                                                                                 Page 55
 1                             K. Weber
 2   charge of those campaign efforts on behalf of
 3   the board?
 4           A.       I don't know if somebody is in
 5   charge.        It's very spontaneous.               It's people            12:33PM
 6   who want to make sure that they are not being
 7   taken for a ride and their taxes don't go way
 8   out of hand.        I don't think it's one person at
 9   all.     It could be anybody.
10           Q.       Do you ever endorse individuals for                       12:33PM
11   public office other than the school board?
12           A.       I don't endorse actually, I mean, I
13   tell people to vote.            I say people should
14   vote.        I am a nobody.       It's not me who
15   endorses, but I recommend voting for.                            For any   12:34PM
16   other thing other than the school board, let
17   me tell you this.         The only major vote
18   affecting a budget that people have a say in
19   is the school board.            There is no other vote.
20   The only other vote is the library vote, which                             12:34PM
21   are a vote for a budget, but that is minor.
22   Once I went very strongly against it because
23   they wanted a 6 percent or 10 percent
24   increase.        But the only vote where people have
25   a say in budget which comes to major money is                              12:35PM


                           TSG Reporting - Worldwide   877-702-9580
                                                                       Page 56
 1                          K. Weber
 2   the school.     There is no other vote.                   So
 3   that's the one -- I am here for the people.
 4   So that's the one I get involved in.
 5        Q.       When you support candidates, do you                12:35PM
 6   support the slate of candidates or do you
 7   generally support just an individual
 8   candidate?
 9        A.       Depending what they -- see, each
10   candidate gives out usually pamphlets what                       12:35PM
11   their position is, and I look at what their
12   position is.     If I feel that's in sync with
13   what I feel would be good for the people, I
14   vote for it.     And sometimes I don't recommend
15   a person because I feel they are not for                         12:35PM
16   education.     I am very pro-education.                   I am
17   against waste, but I am very pro-education.
18   If I feel that somebody just for the sake of
19   no -- I will not go with them.                 So it depends
20   on the candidate, what they recommend.                           12:35PM
21        Q.       Have you ever supported the public
22   school slate in a board election?
23        A.       There used to be just one slate
24   running.     They used to be running unopposed
25   many years ago.     Of course, we supported it.                  12:36PM


                        TSG Reporting - Worldwide   877-702-9580
                                                                         Page 57
 1                             K. Weber
 2           Q.    And since the --
 3           A.    Since the problems were with the
 4   taxes going, we were talking at one time about
 5   a 15 percent increase.             That's what they were           12:36PM
 6   talking about at the school board.                       I go to
 7   the meetings.        And I said, We have to do
 8   something.    We cannot let it get out of hand.
 9   Then I started publicizing what I stand for,
10   and then it seems people believed in me.                           12:36PM
11           Q.    Have you ever publicized in support
12   of the public school slate?
13           A.    I don't remember.               I don't recall.
14           Q.    Do the slates that you support ever
15   lose?                                                              12:37PM
16           A.    If not enough people go out to vote,
17   then they will lose.            If they get enough
18   voters, they will win.             It depends if the
19   voters come out.        Are you asking me if the
20   voters come out every time?                  Check the             12:37PM
21   records.     I don't know.
22           Q.    To the best of your recollection, do
23   you recall whether or not a slate that you
24   have ever supported has lost?
25           A.    Yes.                                                 12:37PM


                           TSG Reporting - Worldwide   877-702-9580
                                                                        Page 74
 1                         K. Weber
 2           A.   That is true.
 3           Q.   What does the "bloc vote" mean?
 4           A.   Exactly what it says.                Bloc vote
 5   means that possibly, I feel, thousands -- I                       12:56PM
 6   feel that thousands of people who believe in
 7   me, and if I say vote for somebody, they will
 8   go along with it.     So that is called a bloc
 9   vote.
10           Q.   And does the bloc vote support the                   12:56PM
11   candidates you support?
12           A.   I can't tell you.            Usually this
13   involves the budget.        I don't know each year
14   if they would support it.            I don't know.           If
15   the board supports somebody else and I am --                      12:56PM
16   and there might be a clash, then I don't know.
17   But I do have credence, and I am believed to
18   be honest, and people do trust what I say.
19                But basically again I am telling you
20   I am in this basically for the taxpayer.                          12:56PM
21   That's why we called it Southeast Ramapo
22   Taxpayers Association.         That's basically where
23   my interest lays.
24           Q.   And any candidates that you support
25   or resolutions that you support, are those                        12:57PM


                       TSG Reporting - Worldwide   877-702-9580
                                                                    Page 75
 1                          K. Weber
 2   always involving cutting taxes or keeping
 3   taxes low?
 4        A.       Basically, yes.
 5        Q.       Does the bloc vote always support               12:57PM
 6   the nonpublic school slate?
 7        A.       I don't know.         Just like I have a
 8   bloc vote, other people have their bloc vote.
 9   The public school has their bloc vote, and
10   sometimes the board has their bloc vote.                      12:57PM
11                 By the word "bloc vote," I just mean
12   that there are many, many people who follow
13   what I say.     Maybe I used the wrong word by
14   calling it bloc vote.          It gives other ideas.
15   But I just meant the people following me.                     12:57PM
16        Q.       And your bloc vote, the people who
17   tend to follow your recommendations --
18        A.       I don't know if that's the right
19   word, to call it "bloc vote," but followers.
20   Followers would have been a more correct                      12:58PM
21   definition.
22        Q.       Do they vote for the nonpublic
23   school slate?
24        A.       In the United States of America,
25   when one votes, one goes into a booth, close                  12:58PM


                        TSG Reporting - Worldwide   877-702-9580
                                                                        Page 173
 1
 2                          I N D E X
 3   WITNESS
 4   Kalman Weber
 5   EXAMINATION BY                                              PAGE
 6   Ms. Elsner                                                   5
 7
 8
 9
10                    E X H I B I T S
              (Exhibits attached to transcript)
11
      WEBER                 DESCRIPTION                          PAGE
12
     Exhibit 1        Notice of Non-Party                        18
13                    Subpoena Duces Tecum,
                      two pages, with
14                    attachments
15   Exhibit 2        Article dated August                       35
                      12, 2007, one page
16
     Exhibit 3        Article dated 12/7/14,                     62
17                    three pages
18   Exhibit 4        Article dated 10/18/15,                    72
                      two pages
19
     Exhibit 5        Article dated 6/27/18,                     85
20                    two pages
21   Exhibit 6        Expenditure and                            108
                      Contribution Statement
22                    for Candidates for
                      Member of the Board of
23                    Education, bearing
                      Production Nos. ERCSD
24                    17545 through 17546
25


                      TSG Reporting - Worldwide   877-702-9580
                                                                   Page 174
 1
 2                  E X H I B I T S (Continued)
 3    WEBER           DESCRIPTION             PAGE
 4   Exhibit 7    Expenditure and             110
                  Contribution Statement
 5                for Candidates for
                  Member of the Board of
 6                Education bearing
                  Production Nos. ERCSD
 7                17550 through 17551
 8   Exhibit 8    Document entitled "For      122
                  our Children and For Our
 9                Posterity," four pages,
                  with attachment
10
     Exhibit 9    Yiddish Document,                          122
11                four pages
12   Exhibit 10   Two-page Mailer                            136
13   Exhibit 11   Palm Cards, three pages                    137
14   Exhibit 12   Community Connections                      139
                  Excerpts, five pages
15
     Exhibit 13   Annual Budget &                            142
16                Trustee Vote, Tuesday,
                  May 21, 2013
17                Unofficial Results,
                  three pages
18
     Exhibit 14   Annual Budget &                            148
19                Trustee Vote, Tuesday,
                  May 17, 2016, Unofficial
20                Results, two pages
21   Exhibit 15   Series of Questions                        159
                  and Answers, four pages
22
     Exhibit 16   Spreadsheet, six pages                     161
23
24
25


                  TSG Reporting - Worldwide   877-702-9580
                                                                             Page 175
 1

 2       R E F E R E N C E D                 E X H I B I T S
 3            WIEDER                                 PAGE
 4              10                                   115
 5              11                                   115
 6              12                                   115
 7              16                                   118
 8              17                                   118
 9

10

11

                     INFORMATION REQUESTS
12

     INSERTED INFORMATION                                         - NONE -
13

     REQUESTS FOR PRODUCTION                                      - NONE -
14

     RULING                                                       - NONE -
15

     DIRECTIONS NOT TO ANSWER                                     - NONE -
16

17

18

19

20

21

22

23

24

25


                       TSG Reporting - Worldwide   877-702-9580
